        Case 1:16-cr-00190-PGG           Document 70-1      Filed 01/06/20     Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------                X


UNITED STATES OF AMERICA                            STIPULATION AND ORDER

      -V,-                                          16 CR. 190 (PGG)

ALEKSANDR BURMAN,
  a/k/a "Alexander Burman,"

                            Defendant.
-------------------------------                 X


               WHEREAS, on or about March. 8, 2016, ALEKSANDR BURMAN, a/k/a

"Alexander Burman," (the "Defendant") was charged in a three-count Information, 16 Cr. 190

(PGG) (the "Information"), with conspiracy to commit health care fraud and wire fraud, in

violation of Title 18, United States Code, Section 1349 (Count One); health care fraud, in violation

of Title 18, United States Code, Sections 1347 and 2 (Count Two); and committing a felony while

released under Chapter 207 of Title 18, United States Code, Section 3147 (Count Three);

               WHEREAS, the Information included a forfeiture allegation as to Counts Orie and

Two of the Information seeking, pursuant to Title 18, United States Code, Section 982(a)(7), of

any and all property, real or personal, that constitutes or is derived, directly or indirectly, from

gross proceeds traceable to the commission of the offenses charged in Counts One and Two of the

Information, including but not limited to a sum of United States currency representing the amount

of proceeds obtained as a result of the offenses charged in Counts One and Two of the Information;

               WHEREAS, on or about March 18, 2016, the defendant pled guilty to Counts One

through Three of the Information, pursuant to a plea agreement with the Government (the "Plea

Agreement"), wherein the defendant admitted the forfeiture allegation with respect to Counts One

and Two of the Information and agreed to forfeit, pursuant to 18 U.S.C. $ 982(a)(7), a sum of
        Case 1:16-cr-00190-PGG         Document 70-1      Filed 01/06/20    Page 2 of 8




money equal to $16,686,811 in United States currency, representing proceeds traceable to the

health care fraud scheme charged in Counts One and Two of the Information;

              WHEREAS, on or about May 19, 2017, the defendant was sentenced and an

Amended Consent Preliminary Order of Forfeiture (Preliminary Order") imposing a money

judgment in the amount of $16,686,811 in United States currency, representing the amount of

proceeds traceable to the offenses charged in Counts One and Two of the Information (the "Money

Judgment"), and forfeiting to the United States Government, among other things, the following

property:

                 1.   all that lot or parcel of land, together with its buildings, appurtenances,
                      improvements, fixtures, attachments and easements, located at 2080 South
                      Ocean Dr., Apt. 404, Hallandale Beach, FL 33009-6684, owned by MA
                      Real Estate Holdings LLC;

                ii.   all that lot or parcel of land, together with its buildings, appurtenances,
                      improvements, fixtures, attachments and easements, located at 4001 S.
                      Ocean Dr.,# 2J, Hollywood, FL 33019, owned by MA Real Estate Holdings
                      LLC;

               m.     all that lot or parcel of land, together with its buildings, appurtenances,
                      improvements, fixtures, attachments and easements, located at 4001 S.
                      Ocean Dr., # 6N, Hollywood, FL 33019, owned by MA Real Estate
                      Holdings LLC;

               iv.    all that lot or parcel of land, together with its buildings, appurtenances,
                      improvements, fixtures, attachments and easements, located at 4001 S.
                      Ocean Dr., # 9F, Hollywood, FL 33019, owned by MA Real Estate
                      Holdings LLC;

                v.    all that lot or parcel of land, together with its buildings, appurtenances,
                      improvements, fixtures, attachments and easements, located at 4001 S.
                      Ocean Dr., # 12F, Hollywood, FL 33019, owned by MA Real Estate
                      Holdings LLC;

               vi.    all that lot or parcel of land, together with its buildings, appurtenances,
                      improvements, fixtures, attachments and easements, located at 2080 South
                      Ocean Drive, Apt. 1705, Hallandale Beach, FL 33009-6684, owned by XS
                      Management, Inc.;




                                               2
        Case 1:16-cr-00190-PGG           Document 70-1      Filed 01/06/20    Page 3 of 8




                vii.   all that lot or parcel of land, together with its buildings, appurtenances,
                       improvements, fixtures, attachments and easements, located at 2080 South
                       Ocean Dr., Apt. 112, Hallandale Beach, FL 33009-6684, owned by XS
                       Management, Inc.;

               viii.   all that lot or parcel of land, together with its buildings, appurtenances,
                       improvements, fixtures, attachments and easements, located at 4001 S.
                       Ocean Dr.,# 8L, Hollywood, FL 33019, owned by Oceanview Advanced
                       Properties

                 ix.   all that lot or parcel of land, together with its buildings, appurtenances,
                       improvements, fixtures, attachments and easements, located at 4001 S.
                       Ocean Dr.,# 4F, Hollywood, FL 33019, owned by Oceanview Advanced
                       Properties;

                  x.    all that lot or parcel of land, together with its buildings, appurtenances,
                        improvements, fixtures, attachments and easements, located at 4001 S.
                        Ocean Dr., # 6G, Hollywood, FL 33019, owned by Oceanview Advanced
                        Properties;

                 x1.    all that lot or parcel of land, together with its buildings, appurtenances,
                        improvements, fixtures, attachments and easements, located at 4001 S.
                        Ocean Dr., #14H, Hollywood, FL 33019, owned by Oceanside Group
                        Properties Inc.;

                xii.    all that lot or parcel of land, together with its buildings, appurtenances,
                        improvements, fixtures, attachments and easements, located at 4001 S.
                        Ocean Dr., # 2P, Hollywood, FL 33019, owned by Oceanside Group
                        Properties Inc.;

(i. through xi., collectively, the "Subject Properties");

                WHEREAS, the Subject Properties are geographically situated in Broward County

("Broward County"), a political subdivision of the State of Florida;

                WHEREAS, the Defendant has an ownership interest in the Subject Properties and

has an obligation to pay real estate taxes to Broward County;

                WHEREAS, Broward County represents the real estate tax balance as of January

4, 2019 for the Subject Properties was $384,985.08 (the "Outstanding Tax Balance"), specifically:




                                                   3
        Case 1:16-cr-00190-PGG          Document 70-1      Filed 01/06/20     Page 4 of 8



 Address                 Property ID No.      Record owner                             Balance Due
                                                                                       (as of
                                                                                       1/4/2019)
 2080 S Ocean Dr         514226-AQ-0360        Shifman, Mark & Lillian
 Unit 404                                                                                     $0.00
 4001 S Ocean Dr         514226-EA-0360       Oceanview Advanced Properties     Jaso


 #4F                                          Inc.                                       $39,513.70
 4001 S Ocean Dr         514226-EA-0090       M A Real Estate Holdings LLC
 #2J                                                                                     $37,727.68
 4001 S Ocean Dr         514226-EA-0730       Oceanview Advanced Properties
 #6N                                          Inc.                                       $44,718.96
 4001 S Ocean Dr         514226-EA-1110       M A Real Estate Holdings LLC
 #9F                                                                                     $32,742.06
 4001 S Ocean Dr         514226-EA-1560       MA Real Estate Holdings LLC
 #12F                                                                                    $43,278.14
 2080 S Ocean Dr         514226-AQ-181 0      XS Management Inc.
 Unit 1705                                                                               $28,813.95
 2080 S Ocean Dr         514226-AQ-0090       XS Management Inc.
 Unit 112                                                                                $76,486.25
 4001 S Ocean Dr         5142 26 EA 1010      Investments Dreams of Faith LLC
 #8L                                                                                          $0.00
 4001 S Ocean Dr         514226-EA-0670       M A Real Estate Holdings LLC
 #6G                                                                                     $25,763.45
 400 1 S Ocean Dr        514226-EA-1730       Oceanside Group Properties Inc.
 #14H                                                                                    $23,973.32
 4001 S Ocean Dr         514226-EA-0140       Oceanside Group Properties Inc.
 #2P                                                                                     $31,967.57

               WHEREAS, the Outstanding Tax Balance has since increased and will increase

over time pursuant to Florida law, including without limitation sections 197.122, 197.162,

197.172, 197.472 and 197.542, Fla. Stat. (2019);

               WHEREAS, on December 26, 2018, Broward County received notice from the

United States of the Preliminary Order pursuant to 21 U.S.C. § 853(n)(l), and on January 23, 2019,

timely filed a Petition to recover such taxes pursuant to 21 U.S.C. § 853(n)(2) (D.E. 56);

               WHEREAS, in September 2019, the United States served notice upon tax-

certificate holders and tax-deed applicants of record for the foregoing properties pursuant to 21

U.S.C. § 853(n)(l);




                                                 4
         Case 1:16-cr-00190-PGG           Document 70-1       Filed 01/06/20      Page 5 of 8




                WHEREAS, as of this date, no other parties have filed a claim to the Subject

Properties or otherwise defended against this forfeiture action as to the Subject Properties, as

required by 21 U.S.C. §§ 853(n)(2), and (3), as incorporated by 28 U.S.C. § 2461(c), and the time

within which to do so has expired;

                WHEREAS, the United States acknowledges Broward County's potential interest

in the Subject Properties;

                WHEREAS, Broward County represents that its duties as tax collector are

ministerial in nature and that Broward County bas no authority to compromise on property tax;

and

                WHEREAS, the parties seek to resolve Broward County's interest in the Subject

Properties without litigation;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States

Attorney David R. Lewis, of counsel, and Broward County, by its counsel, Scott Andron, Esq.,

that:

                1.      The United States of America hereby recognizes Broward County's interest

in the Outstanding Tax Balance on the Subject Properties and any additional increase in amounts

owed, pursuant to Florida law, prior to the entry of a Final Order of Forfeiture (Final Order")

forfeiting legal title to the United States.

                2.      Upon the sale of the Subject Properties, pursuant either to a final order of

forfeiture in this criminal matter forfeiting all right, title and interest in the Subject Properties to

the United States, or pursuant to an interlocutory sale order in this criminal matter, the United

States agrees to satisfy, from the proceeds of the sale of the Subject Properties, the Outstanding




                                                   5
        Case 1:16-cr-00190-PGG            Document 70-1       Filed 01/06/20     Page 6 of 8



Tax Balance and applicable interest charges on the same in addition to any real estate taxes accrued

prior to the entry of a Final Order pursuant to Florida law (the "Amount Due"), to the extent that

there are sufficient proceeds, after the deduction of government expenses relating to seizure,

maintenance, custody, and disposal of the Subject Properties.

                3.        In furtherance of such a sale, the Parties agree to execute promptly any

documents which may be required to convey clear title to the property and complete the sale of

the Subject Properties.

                4.        The United States further agrees to pay Broward County first from the

proceeds of the sale of the Subject Properties, after the deduction of government expenses relating

to seizure, maintenance, custody, and disposal of the Subject Properties.

                5.        The United States further agrees to contact, or direct the U.S. Marshals

Service or such other agents as the United States may designate, to contact, Claudio Manicone,

Senior Manager with the Broward County Records, Taxes and Treasury Division,

cmanicone@broward.org or 954-357-8638, or counsel for Broward County to obtain the Amount

Due.

                6.        Upon entry of this Stipulation and Order, Broward County agrees to not

contest or file any claims of interest in the ancillary proceeding in this criminal action or any civil

forfeiture action contesting the forfeiture of the Subject Properties to the United States.

                7.        Broward County is hereby barred from asserting any claim against the

United States or any of its agents, contractors or employees, including the USMS, the Federal

Bureau of Investigation ("FBI"), the Department of Justice ("DOJ") or the United States

Attorney's Office-Southern District of New York (""USAO-SDNY"), in connection with, or arising




                                                  6
        Case 1:16-cr-00190-PGG              Document 70-1        Filed 01/06/20 Page 7 of 8



out of, the United States' forfeiture of the Subject Properties or the transfer of the Subject

Properties to the United States, its agents or designees.

                  8.       The individual(s) signing this Stipulation and Order on behalf of Broward

County represent and warrant that they are authorized by Broward County to execute this

Stipulation and Order.

                  9.       This Stipulation and Order constitutes the complete agreement between the

parties hereto on the matters contained herein, and no other statement, promise or agreement, either

written or oral, made by either party or agents of either party, that is not contained in this written

Agreement shall be enforceable.         Any modifications to this agreement shall be in a writing signed

by the parties.

                   10.      The parties hereby waive all rights to appeal or to otherwise challenge or

contest the validity of this Stipulation and Order.

                   11.      Each party to this Stipulation and Order shall bear its own costs and

attorney's fees.       No attorney's fees associated with this settlement shall be authorized.

                   12.     The Court shall have exclusive jurisdiction over the interpretation and

enforcement of this Stipulation and Order.

                   13.     The Clerk of the Court shall forward three certified copies of this Stipulation

and Order to Assistant United States Attorney Alexander J. Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, One St. Andrew's Plaza, New York 10007.




                                                      7
        Case 1:16-cr-00190-PGG          Document 70-1     Filed 01/06/20       Page 8 of 8



               14.     The signature page of this Stipulation and Order may be executed in one or

more counterparts, each of which will be deemed an original but all of which together will

constitute one and the same instrument.     Signature pages may be by fax or scanned and such

signatures shall be deemed as valid originals.

AGREED AND CONSENTED TO:


GEOFFREY S. BERMAN
United States Attorney
Southern District of New York
For the United States ofAmerica
                                                       December 18, 2019
By:
       DAVID RAYMOND LEWIS                                  DATE
       Assistant United States Attorney
       Southern District of New York
       One Saint Andrew's Plaza
       New York, NY 10007

BROWARD COUNTY
ANDREW J. MEYERS
County Attorney
For Petitioner Broward County

By:
       SCOTT ANDRON, ESQ.
       Assistant County Attorney
       Governmental Center, Suite 423
       115 South Andrews Avenue
       Fort Lauderdale, FL 33301
       (954) 357-7600

So Ordered:


Meis tears.re
UNITED ST A TES DISTRICT JUDGE
                                                           DATE            3




                                                 8
